Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority based on KR10-2019-0096463 dated 08/08/2019 is acknowledged.

Claims 1, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neumann (20110114526).  Neumann teaches a lower housing, an upper housing an inner case 22 container in the lower housing and provide with partition walls to separate a plurality of inner spaces, and locking wing 18 that is formed on the other edge of the lower housing or the upper housing, and the upper housing including trench portions 28:
[0026] Referring to FIG. 4, the ridges 28 on the interior of the lid 12 aid the sealing mechanism by providing added pressure to the rubber over-mold 26 to achieve a tight seal. The rubber over-mold 26 is designed to outline the food wells 24 and to fit over the ridges 28. The rubber over-mold 26 is bound to the ridges 28 to achieve a seal when the lid 12 is closed over the tray 22 and fastened with the latch 18 closure. (with emphasis)

Regarding claim 2, note that there is at least on partition on the middle (of width right of 24f in fig. 5) and a second partition orthogonal to it. 
Claims 1-3, 5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Neumann (20110114526) in view of (KR 200316999 Y1), hereinafter referred to as KR999).   In the alternative, to the degree it is argued that the upper housing does not including trench portion.  KR999 teaches that it is known in the art to provide trench portion on the bottom surface of the top lid for the insertion of the partitions from the lower housing at 10 and 17 in fig. 5a. including the peripheral portion at 16 in fig. 3.  It would have been obvious to one of ordinary skill in the art to provide trench portions on the bottom surface of the top lid for the insertion of the partition to provide more secured sealing structure and to prevent the food from spilling to adjacent partition.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Neumann (20110114526) in view of Liu (20060201950).   Also in the alternative, to the degree it is argued that the upper housing does not including trench portion.  Liu teaches that it is known in the art to provide trench portion on the bottom surface of the top lid for the insertion of the partitions from the lower housing at in fig. 15. including the peripheral portion.  It would have been obvious to one of ordinary skill in the art to provide trench portions on the bottom surface of the top lid for the insertion of the partition to provide more secured sealing structure and to prevent the food from spilling to adjacent partition.
Regarding claim 4, note there are grooves on the circular portion in fig. 15.  and also specific to portion 141 in fig. 3a. 
Regarding claim 5, the second partition wall  separates at least three internal spaces surrounding the first partition wall similar to that of applicant which including the circular internal spaces.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over the Neumann rejections, as set forth above, and further in view of Tonelli (8328247) or KR 200406266.  Neuman teaches locking wing with two protrusion but does not clearly show the projection being hook projections. Tonelli teaches that it is known in the art to provide hook projections at 4 and KR266 also teaches that it is known in the art to provide a similar latch with hook projections 322 and hook grooves at 212 in fig. 5.    It would have been obvious to one of ordinary skill in the art to provide hook projections as taught by Tonelli or KR266 to provide added security and to prevent slipping.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the Neumann rejections, as set forth above, and further in view of Edwards et al. (20160037886).  Edwards teaches that it is known in the art to provide an insert from silicone:
The insert member 62 may be or include a durable yet flexible material, such as molded silicone.(with emphasis)


It would have been obvious to one of ordinary skill in the art to provide the insert from silicone to provide the desired material for storage and/or for flexibility and/or for heat resistant.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the Neumann rejections, as set forth above, and further in view of Beckman (20140103033).  Neumann meets all claimed limitations except for the transparent lid.  Beckman teaches that it is known in the art to provide transparent lid. 
If desired, the lid 20 may be transparent or translucent.(with emphasis)															
It would have been obvious to one of ordinary skill in the art to provide the lid of transparent material to enable one to see the inside contents.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541. The examiner can normally be reached 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733